PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

ZILKA-KOTAB, PC- IBM
1155 N. 1ST ST.
SUITE 104
SAN JOSE, CA 95112

In re Application of: Abhishek Jain
Serial No.: 16695651         
Filed: November 26, 2019
Docket: TUC1P581/P201809273US01
Title: DETERMINING AN AUDIT LEVEL FOR DATA
::::::


DECISION UNDER 37 C.F.R. §1.181




This is a decision regarding the petition filed on 13 April 2022 under 37 C.F.R. 1.181, wherein the “Petitioner respectfully requests withdrawal of the finality” of the pending final Office action mailed 23 March 2022.


The petition is GRANTED.


REVIEW OF FACTS

On 12 November 2021, the examiner issued a non-final Office action, including rejecting claims 1-5, 7-18, 20 under 35 U.S.C. § 103 as being unpatentable over Narayanaswamy et al. (US Pub. No. 2019/026839), in view of Williamson et al. (US Pub. No. 2018/0232528)

On 25 January 2022, the applicant filed a reply in response to the non-final Office action presenting arguments against the previous rejections and amending dependent claims 11-13, but without amending any of the other pending claims. Independent claims 1, 15, and 20 were not amended in the reply. Dependent claim 14 was also not amended by the reply.

On 23 March 2022, the examiner issued an Office action maintaining the 35 U.S.C. § 103 rejections, and continuing to reject claims 1-5, 7-11, 14-18, and 20 as being unpatentable over Narayanaswamy in view of Williamson. In rejecting the claims 1, 14, 15, and 20 the examiner provided citations to additional portions of the Narayanaswamy reference for teaching certain limitations of these claims that were unaddressed in the previous non-final Office action. The examiner also further cited to Williamson and Kurian et al. (US Pub. No. 2017/0139972) as relating to the previously unaddressed limitations of claim 14. The Office action was made final.

On 13 April 2022, the applicant filed the instant petition arguing that the finality of the previous action was premature and requesting the finality of the Office action dated 23 March 2022 be withdrawn.



REGULATION AND PRACTICE

37 C.F.R. § 1.181 states in part:

(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court.


MPEP § 706.07(a) states in part that:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). … Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. …

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).

M.P.E.P. § 1207.03(a) states in part:
SITUATIONS WHERE A GROUND OF REJECTION IS NEW
The following examples are intended to provide guidance as to what constitutes a new ground of rejection in an examiner’s answer. What constitutes a "new ground of rejection" is a highly fact-specific question. See, e.g., Kronig, 539 F.2d at 1303, 190 USPQ at 427 (finding new ground entered based upon "facts of this case" and declining to find other cases controlling given "the distinctive facts at bar" ); In re Ahlert, 424 F.2d 1088, 1092, 165 USPQ 418, 421 (CCPA 1970) ( "[l]ooking at the facts of this case, we are constrained to hold" that a new ground was entered). If a situation arises that does not fall neatly within any of the following examples, it is recommended that the examiner identify the example below that is most analogous to the situation at hand, keeping in mind that "the ultimate criterion of whether a rejection is considered ‘new’ * * * is whether appellants have had fair opportunity to react to the thrust of the rejection." Kronig, 539 F.2d at 1302, 190 USPQ at 426.


ANALYSIS AND DECISION

The petition states that the 103 rejections made by the examiner in the 12 November 2021 nonfinal Office action “failed to specifically reject” the language from independent claims 1, 15, and 20 of “assigning an audit level to the data, based on the sensitivity level, where the audit level indicates one or more types of auditing to be performed for the data and one or more locations where auditing data is to be stored” (petition at p. 8, emphasis added). As well failing to reject the language from dependent claim 14 of “performing a second analysis on the data after a predetermined amount of time has passed since the audit level was assigned to the data” (petition at p. 9, emphasis added). 

The petition further points out that claims 1, 14, 15, and 20 were not amended by applicant’s reply filed 25 January 2022 and that in the 23 March 2022 final Office action the examiner admitted these limitations were not specifically rejected in the previous nonfinal Office stating, “parts of this limitation [were] mistakenly overlooked by the examiner” (final Office action at p. 16). 

The petition asserts that in the 23 March 2022 Office action the examiner has relied upon new excerpts from the Narayanaswamy reference (paragraphs [0042], [0049], and [0131]) to reject for the first time the previously unrejected above language from unamended claims 1, 15, and 20. As well as relied upon different portions of the Narayanaswamy reference in rejecting for the first time the previously unrejected portion of unamended dependent claim 14. The petition also raises that in relation to the rejection of claim 14, the 23 March 2022 Office action also presented new excerpts from the Williamson reference and a new Kurian reference that was not relied upon in the nonfinal Office action. (petition at pp. 9-10).

A review of the nonfinal Office action dated 12 November 2021 and the final Office action dated 23 March 2022 confirms applicant’s assertions that the 35 U.S.C. §103 rejection of claims 1,15, and 20 as well as that of dependent claim 14 were based on new grounds even though claims 1, 14, 15, and 20 were not amended in the response filed on 25 January 2022.

With respect to claims 1, 15, and 20 the mapping of the limitations that were previously unaddressed in the 12 November 2021 nonfinal Office action to new portions of the Narayanaswamy reference for the first time in the 23 March 2022 Office action constituted a change in the basic thrust of the rejection. The applicant could not have reasonably replied to these rejections in the nonfinal Office action, as these portions of the claim were not rejected in that action and the examiner in the 23 March 2022 Office action relied on previously uncited paragraphs of the reference to reject these portions of the limitation. Thus, these constituted a new grounds of rejection.

Similarly, with respect to claim 14, the mapping of the limitations that were previously unaddressed in the 12 November 2021 nonfinal Office action to new portions of the Narayanaswamy reference for the first time in the 23 March 2022 Office action also constituted a change in the basic thrust of the rejection. Again, applicant could not have reasonably replied to these portions of the rejection as they were not made at all in the nonfinal Office action. Thus this also constituted a new ground of rejection. 

The 23 March 2022 final Office action on pages 11 and 17 also presents two ‘notes’ relating to claim 14 that explain that (1) Williamson also teaches the previously unaddressed portions of claim 14 and (2) that Kurian also teaches the previously unaddressed portions of claim 14. The response to arguments in the 23 March 2022 further includes the statement, “Therefore, Narayanaswamy, Williamson and Kurian, alone or in combination teaches claims 1, 15, and 20.” This statement appears to be directed to the citations of Kurian and Williamson with regards to claim 14, even though it erroneously mentions claims 1, 15, and 20. The Williamson reference was not previously cited by the Examiner in the 12 November 2021 nonfinal Office action to reject any of the limitations of dependent claim 14. The Kurian reference was not included at all in any of the 35 U.S.C. 103 rejections presented in the 12 November 2021 nonfinal Office action. These new citations and the statement of rejection within the 23 March 2022 action then also would constitute a new ground of rejection if being made.

Accordingly, as explained above the rejections made in the 23 March 2022 Office action to reject previously unaddressed limitations of claims 1, 14, 15, and 20 were a shift in the basic thrust of the rejection and constituted new grounds of rejection that were not “necessitated by applicant's amendment of the claims,” nor were they based on an information disclosure statement, hence, the 23 March 2022 action cannot be made final pursuant to MPEP § 706.07(a). Therefore, the finality of the Office action mailed on 23 March 2022 was improper.

  
Accordingly, the petition is GRANTED. 

The finality of the Office action mailed on 23 March 2022 is hereby withdrawn and the Office action is now considered to be a non-final action. However, the Office will not issue a new non-final action since the only petitionable matter presented herein is for improper finality. 

Accordingly, any reply filed in response to the Office action dated 23 March 2022 will be treated as a reply to a non-final Office action under 37 C.F.R. § 1.111, entered as a matter of right, and forwarded to the examiner for consideration.


Any inquiry concerning this decision should be directed to David Brooks at (571)272-3334. 




/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                                        
___________________
Seema Rao, Director
TC2100